Title: From Thomas Jefferson to John Adams, 12 January 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris. Jan. 12. 1786.

I had just closed the preceding letter when M. de Blumendorf the Imperial Secretary of legation called on me with the answer to Doctr. Franklin. It was that of Sep. 28. 1784 which you remember as well as myself, wherein Count Merci informed us the Emperor was disposed to enter into commercial arrangements with us and that he would give orders to the Government of the Austrian Netherlands to take the necessary measures. I observed to M. de Blumendorff that this answer shewed the next step was to come from them. He acknoleged it, but said these orders having been for the Netherlands only, they had waited in expectation of others for comprehending Hungary, Bohemia and the Austrian dominions in general, and that they still expect such instructions. I told him that while they should be expecting them, I would write to you on the subject, as it was necessary for us to act jointly in this business. I think they are desirous of treating, and will urge it. I shall be anxious therefore to receive your sentiments on the subject; and renew the assurances of the esteem with which I am Dear Sir, Your friend & servt.,

Th: Jefferson

